Citation Nr: 1023443	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  00-24 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from November 1964 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

The Veteran testified before a Decision Review Officer at the 
RO in September 2005 and before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2007.  Transcripts 
of these proceedings are associated with the claims file.  

In October 2007 the Board remanded this case for further 
development.  In June 2009, the Board issued a decision 
denying service connection for the claimed PTSD and remanding 
a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for hepatitis C.  The Veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2010 the Court issued an order granting 
the parties' Joint Motion for Remand (Joint Motion) to vacate 
that portion of the Board's decision that denied the claim of 
service connection for PTSD and remand the case back to the 
Board for compliance with the Joint Motion.  

The Veteran originally filed a claim of entitlement to 
service connection for PTSD.  However, the medical evidence 
of record indicates that the Veteran has also been diagnosed 
with major depression.  Although not claimed by the Veteran, 
the Board is expanding his original claim to include all 
acquired psychiatric disorders.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) [a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of 
his mental illness; he filed a claim for the affliction his 
mental condition, whatever it is, causes him].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As outlined in the Joint Motion, the Veteran originally filed 
a claim for entitlement to service connection for PTSD.  
However, the medical evidence of record indicates that the 
Veteran has also been diagnosed with major depression.  
Furthermore, pursuant to Clemons the Board has expanded the 
Veteran's original claim to include all acquired psychiatric 
disorders.

Service treatment records are negative for a psychiatric 
disorder.  The August 1967 separation examination included a 
normal "psychiatric" evaluation and in the Veteran's August 
1967 Report of Medical history the Veteran specifically 
denied "frequent trouble sleeping," "frequent or 
terrifying nightmares," "depression or excessive worry," 
and "nervous trouble of any sort."  

VA hospitalization records dated from August 1975 to March 
1976 show that the Veteran was hospitalized on several 
occasions for drug addiction, heroin type.  The Veteran 
submitted a claim for service connection for PTSD in April 
1999.  Subsequently, he submitted a private psychiatric 
examination report from Dr. M.R. which showed a diagnosis of 
polysubstance dependence.  No diagnosis of PTSD was made at 
that time.  In April 2000 the Veteran underwent a VA 
psychiatric examination and a diagnosis of PTSD was made.  
This diagnosis of PTSD has been continued in VA outpatient 
treatment reports dated through September 2006.  Also, VA 
outpatient treatment records beginning in March 2006 show a 
diagnosis of major depression.    

In connection with this claim, the Veteran has, on several 
occasions, been asked to provide specific details regarding 
the stressful events he experienced in Vietnam.  In June 1999 
correspondence the Veteran described several experiences 
including: 1) on his first night in Vietnam while in Long 
Binh, he heard enemy mortar rounds; 2) he rode in a 
helicopter while in the 701st Maintenance Battalion and heard 
ground fire while in the air; 3) he was assigned to perimeter 
patrol when he accidentally shot at a fellow service-member; 
4) he was scared while traveling down a highway in Tay-Ninh 
in a convoy; 5) while stationed at Operation Junction City, 
he witnessed nearby firefighting with casualties; and 6) 
during the entire time he was stationed in Vietnam, he was 
scared for his life, he self-medicated these symptoms by 
using drugs and alcohol.  No names or dates were given.  

In September 1999 correspondence the Veteran indicated that 
he was assigned to the 1st Infantry Division and participated 
in several combat operations.  Particularly, while stationed 
in Phu-Lai he witnessed a 105 millimeter gun blow up.  No 
names or dates were given.  

In July 2005 correspondence the Veteran indicated that his 
life was in danger the whole time he was in Vietnam.  
Specifically, he was 1) shot at, 2) ran over a civilian with 
a two and a half ton truck, 3) saw Howitzer gun crew blown 
up, and 4) saw plenty of dead bodies.  No names or dates were 
given.  The Veteran also submitted a Unit Historical Report 
for the 701st Maintenance Battalion dated in February 1967.  
The incidents related in this report do not confirm any of 
the Veteran's claimed stressors.   

In May 2006 correspondence, the Veteran reiterated the 
incident where he nearly shot and wounded a fellow soldier 
while on perimeter patrol.  No names or dates were given.  

In a July 2006 memorandum, the RO formally found that the 
Veteran had failed to provide specific enough details to 
confirm a claimed stressor.  However, in adjudicating a 
claim, the Board must assess the competence and credibility 
of lay statements of the Veteran.  Washington v. Nicholson, 
19 Vet. App. 362, 369 (2005).  Although medical evidence is 
generally required to establish a medical diagnosis or to 
address questions of medical causation, lay testimony is 
competent to establish a diagnosis where the layperson is 
competent to identify the medical condition, is reporting a 
contemporaneous medical diagnosis, or describes symptoms that 
support a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  


Given the traumatic events described by the Veteran and the 
uncertainty as to the etiology of the Veteran's current 
depression, on remand he should be afforded an appropriate VA 
examination to resolve the matter.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical 
expertise informed by full review of the history and 
appropriate testing and examination is required.

As for the claim for compensation under 38 U.S.C.A. § 1151, 
the prior remand directed additional development.  That 
development has not been completed and the claim has not been 
readjudicated.  On remand, the AMC/RO should continue the 
development directed by the June 2009 remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
the current nature and likely 
etiology of his major depression and 
any other diagnosed acquired 
psychiatric disorder, other than 
PTSD.  

The claims folder must be made 
available to the examiner for review 
prior to the examination.  All 
indicated studies should be 
conducted.   
 
Based on the examination and review 
of the record, the examiner should 
give an opinion as to whether it is 
at least as likely as not that the 
Veteran's current major depression 
and any other currently diagnosed 
acquired psychiatric disorder, other 
than PTSD, was incurred in or is 
otherwise related to his military 
service, to include the unconfirmed 
traumatic incidents described by the 
Veteran during his active military 
service.

The examiner is directed to the 
Veteran's service treatment records 
which include an August 1967 
separation examination showing a 
normal psychiatric evaluation and the 
Veteran's August 1967 Report of 
Medical History wherein the Veteran 
specifically denied "frequent trouble 
sleeping," "frequent or terrifying 
nightmares," "depression or 
excessive worry," and "nervous 
trouble of any sort."  

The examiner is also directed to VA 
hospitalization records dated from 
August 1975 to March 1976 which show 
that the Veteran was hospitalized on 
several occasions for drug addiction, 
heroin type (approximately seven 
years after military service), a 
private psychiatric examination 
report from Dr. M.R. which shows a 
diagnosis of polysubstance 
dependence, an April 2000 VA 
psychiatric examination report 
showing a diagnosis of PTSD, and VA 
outpatient treatment reports dated 
through August 200 which show 
diagnoses of PTSD and major 
depression.   

Complete rationale for any opinion 
should be provided.  

2.  After the development requested 
above has been completed to the extent 
possible, the RO should readjudicate 
the Veteran's claims of entitlement to 
service connection for an acquired 
psychiatric disorder and compensation 
under 38 U.S.C.A. § 1151.  If any 
benefit sought continues to be denied, 
the RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


